             Case 8:18-cv-02683-PX Document 19 Filed 03/09/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

STEVEN T. HOLLIS, III,                           *

Plaintiff,                                       *

v.                                               *            Civil Action No. PX-18-2683

DAYENA M. CORCORAN,                              *
WARDEN FRANK B. BISHOP,
LT. THOMAS SIRES, and                            *
SAMANTHA KOCH,
                                                 *
Defendants.
                                         ***
                                  MEMORANDUM OPINION

        Steven Hollis, an inmate presently incarcerated at North Branch Correctional Institution

(“NBCI”) in Cumberland, Maryland, filed a verified Complaint, alleging that former

Commissioner of Correction Dayena M. Corcoran, NBCI Warden Frank Bishop, and NBCI

correctional officers Lieutenant Thomas Sires and Samantha Koch (collectively, “Defendants”)1

violated his constitutional rights in the course of a strip search performed on January 14, 2016.

ECF No. 1. Defendants moved to dismiss the Complaint, or alternatively for summary judgment

to be granted in their favor. ECF No. 13. The motion is now ripe for review, with no need for a

hearing. See Loc. R. 105.6. For the reasons that follow, Defendants’ motion, construed as one for

summary judgment, is GRANTED.

I.      Background

        The facts from the record are viewed most favorably to Hollis. At approximately 11:30

a.m. on January 14, 2016, Hollis left the kitchen where he had been working and headed to his

housing unit. Compl. at 3, ECF No. 1. At that time, several correctional officers under the


        1
         The Clerk shall be directed to amend the docket to correct the names of Defendants Dayena M.
Corcoran and Samantha Koch.
           Case 8:18-cv-02683-PX Document 19 Filed 03/09/20 Page 2 of 7



direction of Lieutenant Sires, including Officer Koch, entered the dining area and ordered Hollis

and other inmates to submit to a body cavity strip search. Id. Officer Koch remained at the door,

approximately 35 feet from Hollis, and “glared at [his] nakedness several times over . . . as she

was ‘looking’ at the [other inmates waiting] to be searched.” Id. During the strip search, several

male correctional officers came to the dining hall to see if they were needed to assist. Id. All told,

fourteen officers searched thirty-four inmates in about 35 minutes.

       Hollis avers that Officer Koch’s presence during his strip search violated his constitutional

rights “as a Muslim and as a person.” ECF No. 1 at 4. Specifically, Hollis maintains that the

“Islamic faith requires modesty and integrity from being viewed by a female” to whom he is not

married. Id. at 5. In addition, he claims that the strip search was not ordered for security purposes

but was random and designed to humiliate him. Id. at 4. Hollis admits this was the only time he

had been strip searched in the presence of a female officer. Id.

       On February 4, 2016, Hollis complained of the search by filing an Administrative Remedy

Procedure (“ARP”) (Request No. NBCI-0328-16). ECF No. 13-10. On February 12, 2016,

Defendant Lieutenant Sires interviewed Hollis and Officer Koch, among others, in connection with

the investigation. Id. at 6. Koch stated that on January 14, 2016, she was assigned to monitor the

dining hall exit doors to ensure that a team could respond quickly if needed. Id. at 8. Koch initially

stood at the exit door farthest from the location of the strip searches and later moved to another

exit door where numerous staff obstructed her view of the strip searches. Id. She stated that she

did not attempt to view the strip searches, nor did she make any remarks about the inmates. Koch

also attested, separately by affidavit, that she had no knowledge of Hollis’ religious faith at the

time of the search, and that she did not take any action designed to offend or embarrass Hollis or

any other inmate. ECF No. 13-6 ¶10. Rather, her focus was on staff safety, ensuring that inmates



                                                  2
          Case 8:18-cv-02683-PX Document 19 Filed 03/09/20 Page 3 of 7



exited quickly and returned to their units in an orderly manner. ECF No. 13-10 at ¶ 8.

       Based on the investigation, Lieutenant Sires recommended that the ARP should be

dismissed because search was conducted for legitimate security purposes, and without wrongdoing

or injury to Hollis. Id. at 6-11. On February 24, 2016, Assistant Warden Jeff Nines dismissed the

ARP on similar grounds. Id. at 2. On March 10, 2016, Hollis appealed Nines’ decision to the

Commissioner of Correction. Id. at 15. After further due diligence, Commissioner Corcoran

dismissed the appeal, stating that the Warden fully addressed Hollis’ initial complaint. Id. at 22.

On June 27, 2016, Hollis filed a grievance appeal from the disposition of his ARP to the Inmate

Grievance Office (“IGO”). Decl. of Hassan, ECF No. 13-11. The IGO administratively dismissed

that appeal on August 8, 2016, finding that Hollis failed state a claim on which administrative

relief could or should be granted. Id. Hollis filed suit on August 27, 2018. ECF No. 1.

II.    Standard of Review

       Defendants move to dismiss the claims under Rule 12(b)(6) of the Federal Rules of Civil

Procedure or, in the alternative, for summary judgment. Because the parties have submitted

evidence outside the four corners of the Complaint and have been given reasonable opportunity to

present all pertinent material, the Court will treat the motion as one for summary judgment. See

Fed. R. Civ. P. 12(d).

       Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment shall

be granted if the movant demonstrates that no genuine issue of disputed material fact exists,

rendering the movant entitled to judgment as a matter of law. See In re Family Dollar FLSA Litig.,

637 F.3d 508, 512 (4th Cir. 2011). “By its very terms, this standard provides that the mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue of



                                                 3
            Case 8:18-cv-02683-PX Document 19 Filed 03/09/20 Page 4 of 7



material fact.”     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). “The party

opposing a properly supported motion for summary judgment may not rest upon the mere

allegations or denials of [his] pleadings, but rather must set forth specific facts showing that there

is a genuine issue for trial.” See Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d 514,

525 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)). Genuine disputes of

material fact are not created “through mere speculation or the building of one inference upon

another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 140 (4th Cir. 2008) (quoting Beale v. Hardy, 769

F.2d 213, 214 (4th Cir. 1985)). Factually unsupported claims and defenses may not proceed to

trial. Bouchat, 346 F.3d at 526.

III.   Analysis

       A.         Fourth Amendment Claim

       Hollis contends that Defendants violated his Fourth Amendment rights when they

subjected him to a random strip search in the presence of a female correctional officer. The Fourth

Amendment guards against unreasonable searches and seizures.              U.S. Const. amend. IV.

However, prisoners’ rights in this respect are diminished by virtue of their status as inmates. See

Bell v. Wolfish, 441 U.S. 520, 545–46 (1979); Lee v. Downs, 641 F.2d 1117, 1119 (4th Cir.1981);

Hudson v. Goodlander, 494 F. Supp. 890, 891 (D. Md. 1980). Accordingly, a body cavity search

does not violate an inmate’s Fourth Amendment rights if the search is reasonable and not punitive.

Bell, 441 U.S. at 545–546, 558–61.

       Reasonableness of a search is determined when considering the scope of the intrusion, how

and where the search is conducted, and the justification for the search. Bell, 441 U.S. at 559. “The

reasonableness inquiry requires a court to balance the need for the particular search against the

invasion of the personal rights that the search entailed.” Coley v. Harris, 30 F. Supp. 3d 428, 434



                                                  4
           Case 8:18-cv-02683-PX Document 19 Filed 03/09/20 Page 5 of 7



(D. Md. 2014), quoting Amaechi v. West, 237 F.3d 356, 361 (4th Cir. 2001). Courts also should

give great deference to officials’ decisions as they relate to the overall administration of the facility.

Bell, 441 U.S. at 547. As the United States Supreme Court has cautioned, “[t]he difficulties of

operating a detention center must not be underestimated by the courts.” Florence v. Bd. of Chosen

Freeholders of Cty. of Burlington, 566 U.S. 318, 326 (2012).

        That said, the United States Court of Appeals for the Fourth Circuit has recognized that

inmates maintain “a special sense of privacy in their genitals, and involuntary exposure of them in

the presence of the other sex may be especially demeaning and humiliating.” Lee, 641 F.2d at

1119. Consequently, when the search is “not reasonably necessary, that sort of degradation is not

to be visited upon those confined in our prisons.” Id.

        The record evidence viewed most favorably to Hollis demonstrates that even if Koch

observed the strip search, her presence was reasonably necessary to maintain adequate security of

the prison. The search was conducted for an eminently legitimate security purpose -- to prevent

contraband from leaving the kitchen. The search was also conducted efficiently and expeditiously,

to minimize the degree of bodily intrusion visited on the inmates. See Harris v. Miller, 818 F.3d

49, 59-60 (2d Cir. 2016) (“A strip search conducted in a professional manner is more reasonable

than one that is not.”).

         As for Officer Koch, she stood guard at the dining hall entrance, roughly thirty-five feet

away from where the search was being conducted. Even if she could see the inmates, her

involvement was limited and hardly routine. In fact, even Hollis acknowledges that this was the

first and only time he was strip searched while a female officer was present. Accordingly, an

isolated incident where body cavity searches were performed some thirty-five feet away from

where a female guard had been stationed does not rise to a claim of constitutional proportion. See



                                                    5
             Case 8:18-cv-02683-PX Document 19 Filed 03/09/20 Page 6 of 7



e.g. Arey v. Robinson, 819 F.Supp. 489 (D. Md. 1992); Hudson, 494 F. Supp. 890, 891 (D. Md.

1980); Grummett v. Rushen, 779 F.2d 491, 495 (9th Cir. 1985) (noting surveillance of nude

inmates by female guards where, distant, infrequent, and restricted by obstacles is not

unreasonable); Thomas v. Shields, 981 F.2d 1252 (Table) (4th Cir. 1992) (stating the inmate’s

“right to privacy was not violated by the occasional, inadvertent encounter with female guards”).

Balancing the institutional needs against this isolated incident, the search was reasonably necessary

under the circumstances. See Riddick v. Sutton, 794 F. Supp. 169, 173 (E.D.N.C. 1992); see also

Timm v. Gunter, 917 F.2d 1093, 1101-1102 (8th Cir. 1990) (holding that minimal intrusions on

inmates’ privacy are outweighed by institutional concerns for safety opportunity); Michenfelder v.

Sumner, 860 F.2d 328, 334 (9th Cir. 1988) (recognizing the security interest in placing staff

members most efficiently within the facility). Defendants’ Motion for Summary Judgment is

granted as to the Fourth Amendment claim.4

        B.       First Amendment Claim

        Hollis also argues that his having been strip searched in the presence of a female officer

violated his First Amendment right to exercise freely his religion, as his Islamic faith requires

modesty and integrity. Inmates retain protections afforded by the First Amendment, including its

directive that no law shall prohibit the free exercise of religion. O’Lone v. Estate of Shabazz, 482

U.S. 342, 348 (1987) (citing Pell v. Procunier, 417 U.S. 817, 822 (1974) and Cruz v. Beto, 405

U.S. 319 (1972) (per curiam)). Prisoners, therefore, must be afforded “reasonable” opportunities

to practice their faith. Cruz, 405 U.S. at 322. However, “negligent acts by officials causing



        4
           To the extent Hollis contends that Defendants violated their own policy, such a claim does not
rise to a constitutional violation. The adoption of procedural guidelines does not give rise to a liberty
interest; thus, the failure to follow regulations does not, in and of itself, result in a violation of due process.
See Culbert v. Young, 834 F.2d 624, 628 (7th Cir. 1987); accord Kitchen v. Ickes, 116 F. Supp. 3d 613, 629
(D. Md. 2015), aff’d, 644 F. App’x 243 (4th Cir. 2016).
                                                        6
            Case 8:18-cv-02683-PX Document 19 Filed 03/09/20 Page 7 of 7



unintended denials of religious rights do not violate the Free Exercise Clause.” Lovelace v. Lee,

472 F.3d 174, 201 (4th Cir. 2006). Because only intentional conduct is actionable under the Free

Exercise Clause of the First Amendment, the inmate must demonstrate “a conscious or intentional

interference with his free exercise rights to state a valid claim under § 1983.” Lovelace, 472 F.3d

at 201.

          Viewing record most favorably to Hollis, no evidence reflects Officer Koch or any of the

other correctional officers were aware that Hollis was Muslim, that his faith required modesty, or

that being seen naked by a female who is not his wife violated the tenets of his faith. Koch attests

that she was unaware Hollis’ specific religious beliefs and took no action intentionally to offend

or embarrass him. No other record evidence supports the claim, and thus summary judgment shall

be granted in Defendants’ favor.

IV. Conclusion

          For the foregoing reasons, Defendants’ motion, construed as one for summary judgment,

is granted. A separate Order follows.



          3/9/20                                                    /S/
Date                                                 Paula Xinis
                                                     United States District Judge




                                                 7
